   8:18-cr-00271-BCB-SMB Doc # 92 Filed: 02/11/21 Page 1 of 1 - Page ID # 202




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,
                       Plaintiff,                                     8:18-CR-271
        vs.
DANIEL LLOYD,                                              MEMORANDUM AND ORDER
                       Defendant.

       This matter comes before the Court on Defendant’s Motion in which he seeks release from

incarceration to home confinement due to the lack of medical care at his facility of incarceration,

his desire to take care of his children, and the fact that he has “learned [his] lesson.” Filing 91.

These reasons are very similar to those raised in his prior motion seeking identical relief. Filing

89. The Court denied that motion because it “does not have statutory authority to direct the BOP

to place Defendant on home confinement” and “cannot entertain [a] request for compassionate

release until [Defendant’s] administrative remedies have been exhausted.” Filing 90 at 3.

Defendant’s new motion alleges nothing that alters the Court’s prior reasoning. For these reasons

and those explained in the Court’s prior order (Filing 90), the Court denies Defendant’s Motion.

       IT IS ORDERED:

       1.      Defendant’s Motion (Filing 91) seeking release to home confinement is denied; and

       2.      The Clerk shall mail a copy of this Memorandum and Order to the Defendant at

               his last known address.

       Dated this 11th day of February, 2021.

                                                     BY THE COURT:


                                                     ___________________________
                                                     Brian C. Buescher
                                                     United States District Judge
